DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-18 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 10, claim limitations “obtaining module, configured to...” and “determining module, configured to...” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These claim limitations find support at Fig. 6 and Para 20 26 28 208 210 216 and 218 of the specification.  However, these sections repeat the claim language without reciting any structure, material, or acts for performing the entire claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding Claims 11-18, they are rejected as dependent on rejected claim 10.
Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 16, claim limitations “a first obtaining unit, configured to…” and “a second obtaining unit, configured to…” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These claim limitations find support at Para 26 and 216 of the specification.  However, these sections repeat the claim language without reciting any structure, material, or acts for performing the entire claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 18, claim limitations “a first determining unit, configured to…” and “a second determining unit, configured to…” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These claim limitations find support at Para 28 and 218 of the specification.  However, these sections repeat the claim language without reciting any structure, material, or acts for performing the entire claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because they fail to be limited to embodiments which fall within a statutory category.
Regarding Claims 19 and 20, the claims recite “computer readable medium” which does not exclude a signal per se. Therefore claims 19 and 20 are ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.  This rejection can be overcome by amending the claims to recite “non –transitory computer readable medium,” or an amendment to similar effect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2019/0109676 A1).in view of Tang et. al. (US 2019/0327018 A1)
Support for Zhang is found at US 62/570,074 inter alia Fig. 2 Fig. 17 Para 90-92, 97-98 and 201-205
Regarding Claim 1, Zhang discloses a method for determining a transport block size (Fig. 17 1715 Para 219), comprising:
obtaining an overhead value (Para 103 “the base station…may determine a signaling overhead”) and a target time-frequency resource and one or more of at least two overhead values, and wherein the target time-frequency resource comprises one or Fig. 2 210-a 210-b 210-c 230 Para 98 “a TTI spanning one subframe, or 14 symbols …In FIG. 2, sTTI patterns 210-a and 210-b illustrate two possible formats for 2/3 symbol 215 sTTIs, and sTTI pattern 210-c illustrates a format for one slot sTTIs…resource elements (RE)” Para 99 ”physical resource blocks” Para 103 “Base station 105-a may select a scaling factor…based on the overhead…the sTTI index (e.g., in sTTI pattern 210-a, sTTI 4 and sTTI 5 may have different scaling factors, as sTTI 4 contains 2 symbols 215 and sTTI 5 contains 3 symbols 215)” Table 1  The 14 symbol “subframe” corresponds to the target time-frequency resource which is composed of “short Transmission Time Intervals (sTTI)” corresponding to the time-frequency resources.  It should be noted that the subframe and the sTTIs are time-frequency resource because they are referred to as composed of “resource elements” and “physical resource blocks,” which are time-frequency resources.  Each “sTTI Index” refers to a particular sTTI within the subframe, and as maybe seen by examination of Table 1, different sTTIs may have different overhead values, “CRS Overhead,” so each of the overhead values corresponds to at least one time-frequency resource unit); and
determining a transport block size based on the overhead value (Para 96 “For example, the base station 105 and UE 115 may select the transport block size based on a scaling factor associated with signaling overhead” Para 104)
Tang discloses something Zhang does not explicitly disclose: the overhead value is a target resource value (Fig. 2 210 Para 32 34 “The information about the PRB resource overhead includes a target PRB resource overhead of the target transport Fig. 2 Para 31 “The method 200 may be performed by a terminal device or a network device, etc. In the following description, for example, the method is performed by the terminal device, but the application is not limited thereto, and the method may also be performed by the network device, and the network device can also determine the TBS by using the method described in this embodiment of the present application”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to obtain a target overhead value based on a target time-frequency resource and one or more of at least two overhead values, wherein the target time-frequency resource is used for uplink data transmission or downlink data transmission, and comprises one or more time-frequency resource units, and each of the overhead values is corresponding to at least one time-frequency resource unit; and determine a transport block size based on the target overhead value.  The motivation is to determine transport block size when the overhead may be variable as taught by Tang (Para 4).
Regarding Claim 2, Tang discloses the overhead value is obtained from one or more pieces of overhead value information indicated by using signaling (Para 43 “if the target PRB resource overhead is included in the transmission parameters acquired by the terminal device”)
Regarding Claim 3, Zhang discloses the overhead value information comprises at least one of the overhead values (Table 1 CRS Overhead)
Regarding Claim 4, Zhang discloses the overhead value information further comprises information about the at least one time-frequency resource unit corresponding to the overhead value (Table 1 sTTI Index CRS Overhead)
Regarding Claim 5, Zhang discloses the time-frequency resource unit comprises at least one of the following: a symbol, a slot, a resource block (Para 98 99 the sTTs are composed of symbols and can be a slot Para 103 “However, the resource block allocation 230 may be scaled using a scaling factor associated with the sTTI for transmission or a signaling overhead”)
Regarding Claim 6, Zhang discloses the information about the time-frequency resource unit comprises at least one of the following: a symbol quantity and a slot identifier (Table 1 sTTI Length sTTI Index 2/3 symbol sTTI 1 slot sTTI.  For the 1 slot sTTI the sTTI index is a slot identifier)
Regarding Claim 7, Zhang discloses obtaining the one or more time-frequency resource units in the target time-frequency resource (Fig. 2 210-a 210-b 210-c 230 Para 98  The “sTTIs” correspond to time-frequency resource units and the “subframe” corresponds to the target time-frequency resource.  See also Table 1); and
obtaining the target overhead value based on one or more overhead values corresponding to the one or more time-frequency resource units (Para 103 “the base station…may determine a signaling overhead” Table 1  The base station picks a sTTI with an overhead value matching the previously determined overhead.  This corresponds to the “target overhead” because it is used to calculate transport block size.)
Regarding Claim 8, Zhang disclose a target overhead value is obtained after a predetermined operation is performed on at least one of a plurality of overhead values (Para 103 “the base station…may determine a signaling overhead” Table 1.  The base station chooses an overhead value from the table equal to the determined overhead value, where “equivalence” corresponds to a predetermined operation is performed on at least one of a plurality of overhead values and where “CRS Overhead” corresponds to at least one of a plurality of overhead values.  The selected overhead value corresponds to a “target” overhead value because it is used to calculate the transport block size.  See Para 120 of the instant application: “In one embodiment, the predetermined operation may be at least one of a subtraction operation, an addition operation, and an equivalence operation”)
Regarding Claim 10, Zhang discloses: an apparatus for determining a transport block size (Fig. 5 505 Para 126), comprising:
an obtaining module (Fig. 5 515 UE sTTI handling module Para 126 128 129), configured to obtain an overhead value (Para 103) and a target time-frequency resource and one or more of at least two overhead values, and wherein the target time-frequency resource comprises one or more time-frequency resource units, and each of the overhead values is corresponding to at least one time-frequency resource unit (Fig. 2 210-a 210-b 210-c 230 Para 98 99 103 Table 1); and 
a determining module (Fig. 5 515 UE sTTI handling module Para 126 128 129), configured to determine a transport block size based on the overhead value (Para 96 104)
Fig. 2 210 Para 32 34) and the target time-frequency resource is used for uplink data transmission or downlink data transmission (Fig. 2 Para 31)
Regarding Claim 11, the combination of Zhang and Tang disclose claim 11 as explained in claims 2 and 10.
Regarding Claim 12, the combination of Zhang and Tang disclose claim 12 as explained in claims 3 and 11.
Regarding Claim 13, the combination of Zhang and Tang disclose claim 13 as explained in claims 4 and 12.
Regarding Claim 14, the combination of Zhang and Tang disclose claim 14 as explained in claims 5 and 13.
Regarding Claim 15, the combination of Zhang and Tang disclose claim 15 as explained in claims 6 and 14.
Regarding Claim 16, Zhang discloses the obtaining module comprises:
a first obtaining unit (Fig. 5 515 UE sTTI handling module Para 126 128 129  The first obtaining unit is the obtaining module), configured to obtain the one or more time-frequency resource units in the target time-frequency resource (Fig. 2 210-a 210-b 210-c 230 Para 98  “sTTIs” and “subframe”); and
a second obtaining unit (Fig. 5 515 UE sTTI handling module Para 126 128 129  The second obtaining unit is the obtaining module), configured to obtain the target overhead value based on one or more overhead values corresponding to the one or more time-frequency resource units (Para 103 “the base station…may determine a signaling overhead” Table 1  The base station picks a sTTI with an overhead value 
Regarding Claim 17, the combination of Zhang and Tang disclose claim 17 as explained in claims 8 and 10.
Regarding Claim 19, a computer readable medium (Fig. 12 1225 Memory Para 188) having instructions stored therein (Fig. 12 1230 Software Para 189), which when executed by a processor (Fig. 12 1220 Processor Para 187), cause the processor to perform operations, the operations comprising:
obtaining an overhead value (Para 103) and a target time-frequency resource and one or more of at least two overhead values, and wherein the target time-frequency resource comprises one or more time-frequency resource units, and each of the overhead values is corresponding to at least one time-frequency resource unit (Fig. 2 210-a 210-b 210-c 230 Para 98 99 103 Table 1); and
determining a transport block size based on the overhead value (Para 96 104)
Tang discloses the overhead value is a target resource value (Fig. 2 210 Para 32 34) and the target time-frequency resource is used for uplink data transmission or downlink data transmission (Fig. 2 Para 31)
Regarding Claim 20, the combination of Zhang and Tang disclose claim 20 as explained in claims 2 and 19.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2019/0109676 A1).in view of Tang et. al. (US 2019/0327018 A1) and in further view of Sato et. al. (US 2019/0089511 A1).
Regarding Claim 9, the combination of Zhang and Tang discloses the method of claim 1.
Yeo discloses something neither Zhang nor Tang explicitly discloses: determining reference resource element information based on an overhead value (Para 62-65 Equation 2 “NDCH is the number of REs where the data channel can be mapped in the PRBs” “NOH is the proportion of overhead in the allocated PRBs.”  Where “NRE x (1-NOH)” corresponds to reference resource element information, where the number of resource elements is modified by an overhead value), wherein the reference resource element information is a value of a quantity of reference resource elements that can be used to calculate the transport block size (Equation 1); and 
determining the transport block size based on the reference resource element information, resource block information, a modulation scheme, and a bit rate (Equation 1 Equation 2 “NRB” “QM” “R”  The equations can be rearranged to calculate transport block size, TBS=NRB x NRE x(1-XOH) x QM x R), 
Therefore it would have been obvious to one skilled in the art at the invention was filed to determine reference resource element information based on the target overhead value, wherein the reference resource element information is a value of a quantity of reference resource elements that is used to calculate the transport block size; and determine the transport block size based on the reference resource element information, resource block information, a modulation scheme, and a bit rate, wherein the resource block information is determined based on the target time-frequency resource.  The motivation is to calculate code rate when overhead varies in a subframe as taught by Saito (Para 7).
Regarding Claim 18, the combination of Zhang and Tang and Saito disclose claim 28 as explained in claims 9 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             
/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463